United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-621
Issued: August 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 20, 2012 appellant filed a timely appeal of an August 24, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration of the merits of an August 4, 2010 OWCP decision that denied her claim for
monetary compensation. As more than 180 days has elapsed between the issuance of OWCP’s
last merit decision of August 4, 2010 and the filing of this appeal on January 20, 2012, the Board
has no jurisdiction over the merits of the case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
only the August 24, 2011 nonmerit decision.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2008); R.C., Docket No. 102371 (issued July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal appellant generally asserts that she is entitled to wage-loss compensation for
the accepted injury.3
FACTUAL HISTORY
On July 13, 2005 appellant, then a 38-year-old window clerk, injured her left leg that day
when a package fell on it. She did not stop work. A medical report dated July 13, 2005 noted a
diagnosis of contusion to the back of the left knee. On August 25, 2006 appellant filed a
recurrence claim. She stated that she had continued left leg pain and when standing at home on
July 5, 2006 she had severe pain in her left leg. The employing establishment contested the
recurrence claim. A September 30, 2006 magnetic resonance imaging (MRI) scan of the left
knee demonstrated a complex Baker’s cyst in the popliteal fossa. Appellant stopped work on
October 10, 2006.
On October 31, 2006 OWCP accepted that appellant sustained a contusion of the left leg
on July 13, 2005. She filed a Form CA-7, claim for compensation, beginning December 5, 2006
and returned to modified duty for four hours a day in April 2007. In a June 4, 2007 decision,
OWCP denied appellant’s claim for wage-loss compensation beginning December 5, 2006. On
July 3, 2007 appellant, through her attorney, requested a hearing and submitted additional
medical evidence. By decision dated February 13, 2008, an OWCP hearing representative found
that a conflict in medical evidence had been created between the opinion of Dr. Robert A. Smith,
a Board-certified orthopedic surgeon, who provided a second opinion evaluation for OWCP and
Dr. Peter Trent, an attending Board-certified orthopedic surgeon, regarding whether appellant’s
current condition was employment related. The case was remanded to OWCP to obtain an
impartial evaluation. On July 31, 2008 OWCP authorized surgical removal of a left knee cyst.
On September 24, 2008 Dr. Trent removed the cyst.
In a January 5, 2009 decision, OWCP denied appellant’s claim for wage-loss
compensation. It found the weight of the medical evidence rested with the opinion of
Dr. Robert E. Collins, Board-certified in orthopedic surgery, who performed an impartial
examination for OWCP and advised that the contusion to appellant’s left leg resolved very
quickly and that her continued left lower extremity condition was not related to the July 13, 2005
employment injury. In a March 23, 2009 decision, OWCP denied appellant’s claim for wageloss compensation beginning January 1, 2009. In merit decisions dated July 1 and September 15,
2009 and August 4, 2010, it denied modifications of its previous decisions on the grounds

3

The Board notes that on April 9, 2012 appellant filed an application for review by the Board of a March 9, 2012
OWCP decision on the merits of her claim. It was assigned Docket No. 12-1054 and will be adjudicated separately.

2

that the medical evidence was insufficient to establish that any disability commencing on
December 5, 2006 was causally related to the July 13, 2005 employment injury.4
On August 2, 2011 appellant requested reconsideration. She submitted duplicates of
medical evidence previously of record dated September 19, 2008 to July 15, 2010. Appellant
also submitted a number of treatment notes, attending physician’s reports and duty status reports
dated August 12, 2010 to July 1, 2011, not previously reviewed by OWCP. In these reports,
Dr. Daniel Ignacio, a Board-certified physiatrist, noted clinical findings of a swollen, tender left
knee that would give way. He initially provided restrictions to appellant’s physical activity and
beginning October 7, 2010, advised that she could not work due to painful, limited movements,
painful patellofemoral crepitation, infrapatellar, diffuse tenderness, and hypoesthesia and
weakness along the left leg, due to a crush injury that occurred on July 13, 2005. Dr. Ignacio
continued to submit reports advising that appellant could not work, and needed continued
medical care and treatment. A May 26, 2011 left knee x-ray was interpreted as normal.
In a nonmerit decision dated August 24, 2011, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.7 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.8

4

In the September 15, 2009 decision, OWCP noted that appellant underwent authorized surgery on
September 24, 2008 and advised her to file a recurrence claim and submit medical evidence to support any period of
disability claimed. Appellant submitted a recurrence claim, stating that the recurrence occurred on September 24,
2008, the date of authorized surgery.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a) (2011).

7

Id. at § 10.606(b)(3) (2011).

8

Id. at § 10.608(b) (2011).

3

ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated August 24, 2011 denying appellant’s request for reconsideration. Because there is no
OWCP merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the
merits of appellant’s claim.
In her August 2, 2011 reconsideration request, appellant merely asserted that the medical
evidence established entitlement to wage-loss compensation. She therefore did not allege or
demonstrate that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered by OWCP. Consequently, appellant was not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(3).9
With her reconsideration request, appellant submitted evidence previously of record. The
Board has long held that the submission of evidence which repeats of duplicates evidence
already in the record does not constitute a basis for reopening a case.10 Nonetheless, the Board
finds that OWCP improperly denied her request for merit review pursuant to section 8128(a) of
FECA. Appellant, however, also submitted a number of reports dated August 12, 2010 to July 1,
2011 in which Dr. Ignacio noted clinical findings of knee swelling and tenderness and
acknowledged appellant’s report that her knee would give way. On October 7, 2010 Dr. Ignacio
advised that she could not work due to painful, limited movements, painful patellofemoral
crepitation, infrapatellar, diffuse tenderness, and hypoesthesia and weakness along the left leg,
due to a crush injury that occurred on July 13, 2005. He continued to submit reports advising
that appellant could not work, and needed continued medical care and treatment. A May 26,
2011 left knee x-ray was interpreted as normal.
The merit issue in this case is whether appellant is entitled to wage-loss compensation
beginning on December 5, 2006 and continuing. The Board finds that, as Dr. Ignacio reported
positive examination findings which he advised were due to the July 13, 2005 employment
injury and indicated that appellant could not work, these reports constitute new and relevant
evidence not previously considered by OWCP. Appellant therefore met the requirements of
section 10.606(b)(3).11
As appellant submitted new and relevant evidence not previously considered by OWCP,
the case must be remanded to OWCP for a decision on the merits of whether she met her burden
of proof to establish that she is entitled to wage-loss compensation.12 On remand, OWCP should
consider the evidence submitted with appellant’s August 2, 2011 reconsideration request together
with the evidence of record to determine if appellant has established that she is entitled to
monetary compensation for any period beginning on December 5, 2006.
9

20 C.F.R. § 10.606(b)(3) (2011).

10

D.K., 59 ECAB 141 (2007).

11

20 C.F.R. § 10.606(b)(3) (2011); see R.M., 59 ECAB 690 (2008).

12

Annette Louise, 54 ECAB 783 (2003).

4

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for a merit review
pursuant to section 8128(a) of FECA.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.
Issued: August 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

